DETAILED ACTION


This Office Action is in response to the amendment filed on November 3, 2021.  Primary Examiner acknowledges Claims 1-15 are pending in this application, with Claims 1, 9, and 12 having been currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Specifically, Claims 1, 9, and 12 now recites the features of “a sealing portion having a sealing surface” and “the sealing portion having a notched portion defined therein and in the sealing surface thereof, the notched portion extending outward from the edge portion”; however, the term “sealing surface” in the manner that is being claimed is unsupported by the original specification as filed.
Turning to the original specification, the term “sealing surface” is only mentioned in one (1) instance as shown in Paragraph 0030 “In this manner, the possibility of leaks forming between sealing portion 20 and the face of a patient when pressure support therapy is being delivered is significantly minimized.  That is, the possibility of a buckle propagating to the sealing surface is substantially reduced. As such, the quality of pressure support therapy being delivered to the patient is advantageously improved”.  By this disclosure, there is no correlations of the sealing surface being more than face contacting portion of the sealing portion as claimed.  Still further, there is no disclosure to the “sealing surface” as related to the “notched portion”. 
Turning to the newly amended claim limitations of independent Claims 1, 9, and 12, Applicant alleges an orientation of the claimed “sealing surface” which is significantly more than what is described in the original specification as filed -   “the sealing portion having a notched portion defined therein and in the sealing surface thereof, the notched portion 
Consequently, Primary Examiner has deemed the limitation “sealing surface” as added to independent Claims 1, 9, and 12, to be a recitation of new matter as the term “sealing surface” was not addressed in a meaningful manner to correlate to the subject matter as claimed in the current claim listing.  By Applicant’s amendment, it appears Applicant is attempting to add additional features which are not supported by the original disclosure as filed.  Dependent claims 2-8, 10-11, and 13-15 incorporate the indefinite subject matter from which they depend. Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claims 1, 9, and 12 now recites the features of “a sealing portion having a sealing surface” and “the sealing portion having a notched portion defined therein and in the 
Turning to the original specification, the term “sealing surface” is only mentioned in one (1) instance as shown in Paragraph 0030 “In this manner, the possibility of leaks forming between sealing portion 20 and the face of a patient when pressure support therapy is being delivered is significantly minimized.  That is, the possibility of a buckle propagating to the sealing surface is substantially reduced. As such, the quality of pressure support therapy being delivered to the patient is advantageously improved”.  By this disclosure, there is no correlations of the sealing surface being more than face contacting portion of the sealing portion as claimed.  Still further, there is no disclosure to the “sealing surface” as related to the “notched portion”. 
Turning to the newly amended claim limitations of independent Claims 1, 9, and 12, Applicant alleges an orientation of the claimed “sealing surface” which is significantly more than what is described in the original specification as filed -   “the sealing portion having a notched portion defined therein and in the sealing surface thereof, the notched portion extending outward from the edge portion”; however, this limitation is not consistent with the original disclosure as filed. 
Thus, it appears the breadth and scope of the term “sealing surface” as supported by the original specification as filed only refers to a face contacting surface of the sealing portion.  Consequently, Primary Examiner will only address this term “sealing surface” in relationship a face contacting surface of the sealing portion.  Dependent claims 2-8, 10-11, and 13-15 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 12, 13, and 15 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Worboys et al. (2008/0006277).
As to Claim 1, Worboys discloses a cushion member (Figures 7, 11, and 12) for use in a pressure support system (“a source of air at positive pressure (e.g., a blower or flow generator) connected to a patient interface (e.g., a mask) via an air delivery conduit.” Para 0003) for delivering a flow of breathing gas (“air”) to an airway of the patient (via “mask”), comprising: a body portion (12 - best seen Figure 7, “The cushion 14 is structured to be attached to a substantially rigid frame 12 associated with an air delivery tube.” Para 0025) having a first end (defined by the engagement of 12 with 14) and a second end (defined by the engagement of 12 to the “air delivery tube”) disposed opposite the first end (defined by the engagement of 12 with 14), the body portion (12) defining a passage (via the passage of air from the “air delivery the cushion 214 includes an outer membrane 216 and underlying membrane 218 segmented into a set of finger portions 217.” Para 0033) structured to sealingly engage about the airway of the patient, the sealing portion (214, “the cushion 214 includes an outer membrane 216 and underlying membrane 218 segmented into a set of finger portions 217.” Para 0033) extending radially outward from the first end (defined by the engagement of 12 with 14) to an edge portion (as best seen Figure 11 - the patient engaging region), the sealing portion (214, “the cushion 214 includes an outer membrane 216 and underlying membrane 218 segmented into a set of finger portions 217.” Para 0033) having a notched portion (218 via 217, “the cushion 214 includes an outer membrane 216 and underlying membrane 218 segmented into a set of finger portions 217.” Para 0033) defined therein which extends outwardly (notches extend toward the first end) from the edge portion (as best seen Figure 11- the patient engaging region), wherein the sealing portion (214, “the cushion 214 includes an outer membrane 216 and underlying membrane 218 segmented into a set of finger portions 217.” Para 0033) further comprises an annular-shaped sealing region (216, “the cushion 214 includes an outer membrane 216 and underlying membrane 218 segmented into a set of finger portions 217.” Para 0033) disposed between the first end (defined by the engagement of 12 with 14) and the edge portion (as best seen Figure 11 - the patient engaging region), wherein the sealing region (216) is a central region of the sealing portion (214), and wherein the notched portion (218 via 217) is disposed between the sealing region (216) and the edge portion (as best seen Figure 11 - the patient engaging region).

As to Claim 7, Worboys discloses the sealing portion (214) curls away from the first end (defined by the engagement of 12 with 14) toward the second end (defined by the engagement of 12 to the “air delivery tube”).
As to Claim 8, Worboys discloses the sealing portion (214) further comprises a number of other notched portions (“the fingers 217 are progressively shorter in a nasal bridge region NB of the cushion 214 (see FIG. 12). In an embodiment, the depth and/or length of the slot between adjacent finger portions 217 may be selectively adjusted to adjust the flexibility of selected finger portions 211. The depth and/or length of the slot may be adjusted so that the finger portions 217 are more flexible in certain regions of the patient's face.” Para 0033).
As to Claim 9, please see the rejection of Claim 1, wherein Claim 1 discloses all of the features of Claim 9, except “a gas flow generator”, “a conduit coupled to the gas flow generator” and the second end of the body portion “being coupled to the conduit”.  Worboys source of air at positive pressure (e.g., a blower or flow generator) connected to a patient interface (e.g., a mask) via an air delivery conduit.” Para 0003), a conduit (“air delivery conduit” Para 0003), and the orientation wherein the second end (defined by the engagement of 12 to the “air delivery tube”) of the body portion (1) is coupled to the conduit. 
As to Claim 12, please see the rejection of Claim 1, wherein Claim 1 discloses all of the features of Claim 12.
As to Claim 13, please see the rejection of Claim 12, wherein Claim 12 discloses a cushion member having the same structural features as Claim 1, except the features of “removing a predetermined quantity of material from the sealing portion”. Regarding the notched portion (218 thru 217), Worboys discloses “the depth and/or length of the slot between adjacent finger portions 217 may be selectively adjusted to adjust the flexibility of selected finger portions 211. The depth and/or length of the slot may be adjusted so that the finger portions 217 are more flexible in certain regions of the patient's face.” (Para 0033).  Consequently, Worboys discloses the conformability of the “depth and/or length” of the slots to meet the desired flexibility along portions of the cushion member.  As the claim does not expressly disclose an explicit methodology of how the adjustment to the “depth and/or length” may/must be made, beyond the language of “removing a predetermined quantity of material from the sealing portion” it is understood the adjustments of depth and/or length could be performed by “removing a predetermined quantity of material from the sealing portion”.  Further, Worboys discloses the cushion is formed “from molding” wherein the webbing (19) will be “cut from the molding”.  (Para 0035).  Taking this statement into context, the webbing is the 
As to Claim 15, please see the rejection of Claim 12, wherein Claim 12 discloses a cushion member having the same structural features as Claim 1, except the features “providing the notched portion comprises molding the sealing portion with the notched portion defined therein.” Regarding the “molding the sealing portion” limitation, Worboys discloses the cushion is formed “from molding” wherein the webbing (19) will be “cut from the molding” to form the fingers.  (Para 0035).    Thus, the construction of the cushion member includes the “molding” of the sealing portion (214) with the notched portion (218 via 217). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Worboys et al. (2008/0006277) in view of Engel et al. (2,238,256). 
As to Claim 14, please see the rejection of Claim 13, wherein the cushion is formed “from molding” wherein the webbing (19) will be “cut from the molding”.  (Para 0035).  Taking this statement into context, the webbing is the material that is relieved from the final finger structure thus, the removal of the webbing is a “predetermined quantity of material from the sealing portion”.  Yet, Worboys does not expressly disclose the method of cutting to be “diecutting”. 
Engel teaches a blank (Figure 1) which receives a multitude of notches (2, best seen Figure 2) about the perimeter of the blank (Figure 1) by the action of “diecutting”.  (Page 2, Lines 55-70).  Engel teaches the use of “diecutting” as a known construction method suitable for imparting a desired flexibility to a blank material to facilitate the bending of the notches into a desired shape.  
Although, Engle is not a medical device similar to Worboys or Applicant’s invention, Engel has been provided to show the state of the field of manufacturing to remove undesired material from a blank material in order to conform to a desired shape suitable for bending/flexibility. Consequently, the field of endeavor is similar as the resultant effect of the actions of using the diecutting feature is the conformability of the product to bend/flex in desired shapes.  Moreover, Applicant has not asserted the specific method of diecutting provides a particular advantage, solves a stated problem or serves a particular purpose rather than providing a methodology which removes undesired elements while the retained features may be bent/flexed into a desired shape/conformability; thus, the use of the specific methodology lacks criticality in its design.  Consequently, one of ordinary skill in the art would have expected Applicant’s invention perform equally well with the modified Worboys, as the methodology would yield the predictable results of adding conformability of the product to bend/flex in desired shapes by the removal of undesired material.  As the methodology of diecutting is a well-known and conventional technology, this methodology would have been obvious to try from a finite amount of solutions in order to produce the predictable results of adding conformability of the product to bend/flex in desired shapes by the removal of undesired material.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the manner of removing webbing of Worboys to include the methodology of diecutting, a known result effective variable as taught by Engle to remove undesired elements while the retaining features which may be bent/flexed into a desired shape/conformability.

Claim 14 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Worboys et al. (2008/0006277) in view of Shacklett et al.  (2003/0129907). 
As to Claim 14, please see the rejection of Claim 13, wherein the cushion is formed “from molding” wherein the webbing (19) will be “cut from the molding”.  (Para 0035).  Taking this statement into context, the webbing is the material that is relieved from the final finger structure thus, the removal of the webbing is a “predetermined quantity of material from the sealing portion”.  Yet, Worboys does not expressly disclose the method of cutting to be “diecutting”. 
Shacklett teaches a medical device in the form of a fabric pad which is manufactured by the use of “diecut” to form “any desired shape” of the pad. Consequently, the resultant effect of diecutting is the formation of a specific desired shape of the diecutted material. Moreover, Applicant has not asserted the specific method of diecutting provides a particular advantage, solves a stated problem or serves a particular purpose rather than providing a methodology which removes undesired elements while the retained features a desired shape; thus, the use of the specific methodology lacks criticality in its design.  Consequently, one of ordinary skill in the art would have expected Applicant’s invention perform equally well with the modified Worboys, as the methodology would yield the predictable results of providing a desired shape by the removal of undesired material.  As the methodology of diecutting is a well-known and conventional technology, this methodology would have been obvious to try from a finite amount of solutions in order to produce the predictable results of adding conformability of the product to bend/flex in desired shapes by the removal of undesired material.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the manner of removing webbing of Worboys to include the methodology of diecutting, a known result effective variable as taught by Engle to remove undesired elements while the retaining a desired shape.

Claims 2-6, 10 and 11 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Worboys et al. (2008/0006277) in view of McAuley et al. (2015/0128951). 
As to Claims 2 and 10, Worboys discloses a cushion member (Figures 7, 11, and 12); yet does not expressly disclose the notched portion is defined in the sealing portion by a first edge portion, a second edge portion spaced a distance (d) from the first edge portion, and a partially circular-shaped edge portion connecting the first edge portion to the second edge portion.
McAuley teaches a similar cushion member (Figures 6A, 6C, 6D, 6E, 7A, 7B, and 13B) having a sealing portion (100, “The illustrated mask seal 100 comprises an inner foam cushion 101 covered by an outer sealing sheath 102.” Para 0072) having an annular shaped sealing region (102) and notched portion (110 of 101 -“Having the toothed profile 110 on the face side of the cushion 101 is believed to result in an improved seal for a given sealing force.” Para 0082), wherein the notched portion (110 of 101) in the sealing portion (100) by a first edge portion (defined by a finger region on one side of a notch - 112 of 111: “The illustrated toothed profile consists of at least one tooth 111 having an apex 114 on the perimeter of the cushion. The apex 114 is positioned between two valleys 112 in the perimeter of the cushion 101.” Para 0084), a second edge portion (defined by a finger region on one side of a notch on an adjacent finger - 112 of adjacent 111: “The illustrated toothed profile consists of at least one tooth 111 having an apex 114 on the perimeter of the cushion. The apex 114 is positioned between two valleys 112 in the perimeter of the cushion 101.” Para 0084) spaced a distance (d) (notch - defined by the distance between 112), from the first edge portion (defined by a finger region on one side of a notch), and a partially circular-shaped edge portion (114 - best Figure 13B, but additional features shown in Figures 6A, 6C, 6D, 6E, 7A, 7B) connecting the first edge portion (defined by a finger region on one side of a notch) to the second edge portion (defined by a finger region on one side of a notch on an adjacent finger). McAuley teaches the construction of the notched portion (101) is to “distribute[s] pressure along the seal around the face of the user” (Para 0079) wherein “The toothed profile 110 helps achieve an effective seal using a lower sealing force than a similar inner cushion without the toothed profile 110. This results in a more comfortable interface. [thus, resulting in an] increased compliance … from the improved cushion structure.” (Para 0082) and “the apex 114 of the at least one tooth 111 may deflect relatively easily in any direction laterally across the face (i.e., vertically on the face, horizontally on the face, or any other direction across the face). … [in order to provide] improved flexibility of the cushion and an improved level of fit for a given sealing force.” (Para 0085).  More explicitly regarding Figure 13B, McAuley teaches “The holes 140 may be circular or have any other suitable shape, such as oval as shown in FIG. 13a, for example.” (Para 0120 and 0121), whereby this suitable shape “compresses more easily compared to portions of the cushion” which do not have the holes (Para 0122). Therefore it would have been obvious to modify the shape of the notches as formed by the apex of the teeth of Worboys to include the use of a circular shaped apex as taught by McAuley in order to provide a readily compressible seal which is comfortable, flexible, and distributes pressure around the face of the user. 
As to Claims 3, 4, and 11, the modified Worboys, specifically McAuley teaches various shape configurations whereby the notches as formed by the apex of the teeth are constructed with a first edge portion (defined by a finger region on one side of a notch - 112 of 111: “The illustrated toothed profile consists of at least one tooth 111 having an apex 114 on the perimeter of the cushion. The apex 114 is positioned between two valleys 112 in the perimeter of the cushion 101.” Para 0084), and a second edge portion (defined by a finger region on one side of a notch on an adjacent finger - 112 of adjacent 111: “The illustrated toothed profile consists of at least one tooth 111 having an apex 114 on the perimeter of the cushion. The apex 114 is positioned between two valleys 112 in the perimeter of the cushion 101.” Para 0084).  Yet, does not expressly disclose the limitations of Claims 3 and 11 to the “linear” shape between the edge portions and Claims 4 and 11 to the “parallel” shape between the edge portions.  Regarding the linear” shape between the edge portions as claimed, as shown in Figures 6A, 6C, 6D, 6E, 7A, 7B, and 13B each notches as formed by the apex of the teeth have linear components between the edge portions leading to the apex.  Regarding the “parallel” shape between the edge portions, as claimed as best shown in Figure 13B the construction discloses a parallel shape between the edge portions leading to the circular apex. 
As to Claims 5 and 6, the modified Worboys, specifically McAuley teaches various shape configurations whereby the notches as formed by the apex of the teeth are constructed with a first edge portion (defined by a finger region on one side of a notch - 112 of 111: “The illustrated toothed profile consists of at least one tooth 111 having an apex 114 on the perimeter of the cushion. The apex 114 is positioned between two valleys 112 in the perimeter of the cushion 101.” Para 0084), and a second edge portion (defined by a finger region on one side of a notch on an adjacent finger - 112 of adjacent 111: “The illustrated toothed profile consists of at least one tooth 111 having an apex 114 on the perimeter of the cushion. The apex 114 is positioned between two valleys 112 in the perimeter of the cushion 101.” Para 0084).  Yet, does not expressly disclose “the sealing portion is structured to move from a first configuration wherein the first edge portion is spaced from the second edge portion to a second configuration wherein a portion
It is noted by both Worboys and McAuley a greater flexibly occurs as resultant effect of the notches/teeth/fingers configuration.  Consequently, as imparted by the flexibility and the natural movement of a patient’s face while wearing the mask or performing compression loading to ensure a sealing engagement, there is no structure that would preclude or prevent the crossover or overlapping of one finger, tooth while conforming to various patient’s faces, sizes, and patient demographics. Thus, in this quest of conformability of the mask to the specific patient in use the claimed construction of “moved configurations” and “overlap” as claimed in Claim 5 and “engagement” as claimed in Claim 6 may occur in order to meet the desired features of the patient in use. 
Therefore, in light of the aforementioned reasoning, it would have been obvious to one having ordinary skill in the art to modify the cushion member of the modified Worboys to be conformable from an first unloaded compression configuration with distinct notches/teeth/fingers to a second loaded compression configuration with overlapping/engaged notches/teeth/fingers as taught by  McAuley to facilitate the sealing conformability for the specific patient and additionally to impart greater flexibility to the seal thereby “distribut[ing] pressure along the seal around the face of the user” (Para 0079 - McAuley) and “results in a more comfortable interface” (Para 0082 - McAuley).

Response to Arguments
Applicant's arguments filed November 3, 2021, have been fully considered but they are not persuasive. Applicant asserts the prior art made of record does not disclose or teach the newly added features of “a sealing portion having a sealing surface” and “the sealing portion having a notched portion defined therein and in the sealing surface thereof, the notched portion extending outward from the edge portion”.
However, as addressed in the aforementioned rejections under 112 1st Paragraph and 2nd paragraph, it appears Applicant’s claim recitations are attempting to impart feature which are new matter and were not a part of the original disclosure as filed thus resulting in an unclear breadth and scope of the claimed invention. Without reiterating the detailed analyses, it appears the “sealing surface” limitation is only related to the claimed invention in the context of the face contacting surface of the sealing portion. 
With respect to the prior art rejections, Worboys discloses the newly added limitations “a sealing portion having a sealing surface” and “the sealing portion having a notched portion defined therein and in the sealing surface thereof, the notched portion extending outward from the edge portion”.  Explicitly, by convention of the application of Worboys as utilized by the user/patient, the exterior region/perimeter of 216 contacts the user’s face (x16 Para 0031 - “the outer membrane 16 can ‘give’ more when a face contacts it.  This arrangement can improve comfort in these sensitive regions”); whilst, the inner region/perimeter of 216 which abuts the notched portion (x18) having notches (x17) provides the claimed sealing region” which is central to the sealing portion.   Thus, the aforementioned analysis meets the newly added features of the claims as the “sealing surface” is a function of the face contacting region of the sealing portion.
In light of the aforementioned reasoning, the non-final rejection of the claims has been maintained and made FINAL as the newly added amendments to the claims incorporating the concept of the “sealing surface” are not only new matter and indefiniteness, but further do not yield a significant change in scope and invention from the Worboys reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785